Filed 9/9/14 P. v. Robertson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B252840

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA411743)
         v.

BRIAN ROBERTSON,

         Defendant and Appellant.




THE COURT:*

         Appellant Brian Robertson (Robertson) appeals from the judgment of conviction
following a jury trial.
         Prosecution’s Case
         John Trussell (Trussell) works for the Department of Water and Power. On
May 24, 2013, he was on his way to turn in his work truck when he stopped to get
something to drink. While waiting in line at the store, Trussell noticed Robertson
because he looked disheveled. Trussell saw Robertson walk to the back of the store, pick
up a 12-pack of beer, and walk outside with it. When Trussell told Robertson that he had
to pay for the beer, Roberston walked back in and up to the register. Pedro Crisanto

*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
(Crisanto), who was working the register, noticed that Robertson had something in his
hand that resembled a knife. Crisanto told Robertson that there were cameras everywhere
and warned him not to do anything stupid. Giving Trussell dirty looks, Robertson went
outside then returned and swung at Trussell. Trussell thought Robertson was holding a
knife. Trussell quickly grabbed Roberston’s wrist and, as they struggled, they ended up
outside. Trussell was able to get Robertson on the ground and both Trussell and Crisanto
detained him until police arrived. Trussell later realized that Robertson had a pair of
scissors in his hand, not a knife.
       Defense Case
       A few days before the incident, Robertson had been attacked; he got a pair of
scissors for self-defense. On the day of the incident, Robertson was very drunk; thus, he
testified that he could not remember much of what took place. He did remember that
Trussell was very confrontational.
       Robertson testified that he never tried to stab anyone before.
       The surveillance video did not show whether Robertson had scissors in his hand
when he swung at Trussell.
       Proceedings
       An information charged Robertson with assault with a deadly weapon, in violation
of Penal Code section 245, subdivision (a)(1). It was further alleged that Robertson had
suffered a prior prison term pursuant to Penal Code section 667.5, subdivision (b).
       The jury found Robertson guilty as charged. He waived his constitutional right to
a jury and a court trial on his prior and admitted it as true. On November 1, 2013, after
the trial court denied his motion to reduce the offense to a misdemeanor, it sentenced
Robertson to four years in state prison, consisting of the midterm of three years and an
additional year on the enhancement. He received 324 days of custody credit.
       This timely appeal ensued.




                                             2
       Appeal
       Counsel was appointed to represent Robertson in connection with this appeal.
After examination of the record, counsel filed an “Opening Brief” in which no arguable
issues were raised. On May 23, 2014, we advised Robertson that he had 30 days within
which to personally submit any contentions or issues for us to consider. No response has
been received to date.
       We have examined the entire record and are satisfied that Robertson’s appellate
counsel has fully complied with her responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441 (Wende).) Accordingly, we conclude that
Robertson has, by virtue of counsel’s compliance with the Wende procedure and our
review of the record, received adequate and effective appellate review of the judgment
entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v.
Kelly (2006) 40 Cal.4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3